United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, El Centro, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1674
Issued: December 1, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 1, 2017 appellant filed a timely appeal from a June 14, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish left elbow and
bilateral hand injuries causally related to factors of his federal employment.

1

5 U.S.C. § 8101 et seq.

The Board notes that following the issuance of OWCP’s June 14, 2017 decision, appellant submitted additional
evidence to OWCP. The Board’s Rules of Procedure provide that its jurisdiction is limited to reviewing the
evidence that was before OWCP at the time it issued its final decision. Therefore, this additional evidence cannot be
considered by the Board for the first time on appeal. 20 C.F.R. § 501.2(c)(1).
2

On appeal appellant contends that he sustained work-related left elbow and bilateral hand
injuries.
FACTUAL HISTORY
On April 11, 2017 appellant, then a 47-year-old deportation officer and contracting
officer’s representative, filed an occupational disease claim (Form CA-2) alleging that he hurt his
left elbow and experienced extreme pain in both hands (possible carpal tunnel) due to his daily
duties including the use of computers and a government-issued cellphone, responding to e-mails,
handling contractual issues, and boxing up office supplies, furniture, and equipment for an office
move to a new location. He stated that he first became aware of his conditions and their
relationship to his federal employment on February 13, 2017. Appellant did not submit any
additional evidence. On the reverse side of the claim form, the employing establishment
indicated that appellant’s duties had not changed and he continued to work regardless of his
discomfort.
By letter dated May 1, 2017, OWCP advised appellant of the deficiencies of his claim
and afforded him 30 days to submit additional evidence and respond to a factual development
questionnaire.
On May 19, 2017 appellant responded to OWCP’s development questionnaire. He
indicated that he was examined on February 15, 2017 by Dr. Gregory R. Mack, an orthopedic
hand surgeon, who explained to him that he had carpal tunnel syndrome, provided him with two
wrist splints, and recommended an electromyogram (EMG). Appellant again claimed that his
finger and hand symptoms were caused by his previously described work duties. He noted that
he had extreme pain on the outer side of his elbow down to his forearm and wrist which were
related to an old injury. Appellant claimed that he reinjured his elbow during the office move.
He indicated that his diagnosis and medical treatment should be provided by his physician’s
office. Appellant provided a detailed description of his work duties.
In a May 2, 2017 medical report, Dr. Ross M. Mandeville, a Board-certified neurologist,
noted a history that appellant had an onset of progressive numbness and pain in his hands 10
years ago. He advised that the results of an EMG/nerve conduction velocity (NCV) study of
both wrists were abnormal. There was evidence of severe right and moderate left carpal tunnel
syndrome.
In a decision dated June 14, 2017, OWCP denied appellant’s occupational disease claim.
It found that he failed to submit medical evidence containing a medical diagnosis in connection
with the accepted employment factors. Thus, OWCP found that fact of injury was not
established.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
3

Supra note 1.

2

United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.6
ANALYSIS
OWCP accepted as factual that appellant performed repetitive work duties as a
deportation officer and contracting officer’s representative. The Board finds, however, that the
medical evidence of record is insufficient to establish that appellant’s left elbow and bilateral
hand conditions were caused or aggravated by the accepted work factors.
Dr. Mandeville’s May 2, 2017 EMG/NCV studies found evidence of severe right and
moderate left carpal tunnel syndrome. He noted a history that appellant had an onset of
progressive numbness and pain in both hands 10 years prior. This report is insufficient to
discharge appellant’s burden of proof as it does not attribute appellant’s diagnosed conditions to
factors of his federal employment. Although Dr. Mandeville noted the onset of appellant’s
bilateral hand symptoms, he failed to relate appellant’s diagnosed condition to the established
employment factors.7
The Board finds that appellant has failed to submit rationalized probative medical
evidence sufficient to establish that he sustained left elbow and bilateral hand injuries causally
related to the accepted employment factors. Appellant, therefore, has not met his burden of
proof.
4

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

5

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, id.

7

S.E., Docket No. 08-2214 (issued May 6, 2009) (medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value on the issue of causal relationship).

3

On appeal appellant contends that he sustained work-related left elbow and bilateral hand
injuries. For the reasons set forth above, the Board finds that the weight of the medical evidence
failed to establish left elbow and bilateral hand injuries causally related to the established
employment factors.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish left
elbow and bilateral hand injuries causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the June 14, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 1, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

